Title: From George Washington to Brigadier General Jacob Bayley, 3 October 1778
From: Washington, George
To: Bayley, Jacob


          
            Sir,
            Head Quarters Fish Kill October 3d 1778
          
          Capt. Young has just delivered me your favour of the 21st of September—I wrote you a few days since, to the care of Col. Hazen, informing you, that a satisfactory answer had been received from Congress relative to carrying on the expedition, if circumstances will permit; and to making the necessary preparations for that purpose, and that Mr Cuyler had agreed with the Commissary of Purchases here on the proposed arrangements in their department—Capt. Young will 
            
            
            
            communicate what particulars he learnt from Mr Tychiner, assistant to Mr Cuyler—You will therefore proceed in the matters intrusted to your direction.
          Since my last General Schuyler has undertaken to provide a number of Snow shoes and macassins at Albany; but allowance has been made for this and you are not the less to procure the quantity of these articles, mentioned in my last. Yet as the actually collecting them would naturally lead the enemy to suspect our design, I would wish this part of the business to be deferred as long as it can—so as to be completed in season. In the mean time you may be laying out for them and taking such steps as will be least obvious and declarative of the intention.
          I thank you for the informati<on> you have sent me and am Sir Your most Obed. servant.
        